Citation Nr: 1000364	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-07 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to a bilateral knee disorder.  

3.  Entitlement to service connection for headaches, to 
include as secondary to a bilateral knee disorder.  

4.  Entitlement to service connection for a low back 
disorder, to include as secondary to a bilateral knee 
disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to July 
1980.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision in 
which the RO denied service connection for a bilateral knee 
condition, hypertension, headaches, and a lower back 
condition.  

In November 2008, the Veteran and his wife testified during a 
videoconference hearing before the undersigned.  A transcript 
of that hearing is of record.  

In January 2009 the Board remanded the claims on appeal for 
further development.  That development has been completed.  

The Board notes that the September 2007 rating decision on 
appeal also denied entitlement to nonservice-connected 
pension, and this issue was addressed in the February 2008 
statement of the case (SOC).  During the November 2008 
hearing the Veteran withdrew his claim for nonservice-
connected pension.  As such, this claim is withdrawn.  See 38 
C.F.R. § 20.204 (2009).  While the RO included the matter of 
entitlement to nonservice-connected pension in April 2009 
supplemental statements of the case (SSOCs), in the most 
recent SSOC, issued in September 2009, the RO clarified that 
the claim for nonservice-connected pension had been withdrawn 
during the November 2008 hearing.  Accordingly, only the 
claims listed on the title page are currently in appellate 
status.  

As a final preliminary matter, the Board notes that the 
claims file reflects that the Veteran was previously 
represented by Brooks S. McDaniel (as reflected in a June 
2006 VA Form 21-22a, Appointment of Individual as Claimant's 
Representative).  In April 2009, the Veteran indicated that 
his representative had never contacted him, and that he 
would, therefore, like a list of representatives.  A May 2009 
report of contact reflects that the Veteran stated he had 
fired his representative and did not want any information 
sent to him regarding his appeal.  In correspondence dated in 
August 2009, the RO stated that it was including a list of 
Service Organizations available to represent the Veteran, and 
added that he could also obtain information by calling the 
National Call Center, whose number was included.  While the 
copy of the August 2009 letter associated with the claims 
file does not include a list of Veterans Service 
Organizations, the Veteran was instructed that he could 
obtain information via the phone number provided, as advised 
in the letter.  The Veteran has not appointed a new 
representative.  As such, the Board recognizes that the 
Veteran is now proceeding pro se in this appeal


FINDINGS OF FACT

1.  Degenerative joint disease was first diagnosed many years 
after service, and the only competent, probative opinion on 
the question of whether there exists a medical relationship 
between the Veteran's current bilateral knee disorder and 
service weighs against the claim for service connection.

2.  Hypertension was first diagnosed more than a year after 
service, and there is no competent medical evidence or 
opinion even suggesting a medical nexus between current 
hypertension and service. 

3.  There is no competent medical evidence or opinion even 
suggesting a medical nexus between current headaches and 
service.  

4.  There is no competent medical evidence or opinion even 
suggesting a medical nexus between a current low back 
disorder and service.  





CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by active service, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

4.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection was 
received in July 2006.  Thereafter, he was notified of the 
general provisions of the VCAA by the RO in August 2006.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding the VCAA.  Thereafter, the 
claims were reviewed and the September 2007 rating decision 
was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in the August 2006 
letter.

The Board notes that the Veteran is claiming service 
connection for hypertension, headaches, and a low back 
disorder as secondary to a bilateral knee disorder.  While 
the August 2006 letter advised the Veteran that he should 
submit evidence showing a connection between his high blood 
pressure disability and his claimed bilateral knee condition, 
he has not been furnished a VCAA letter advising him of the 
information and evidence necessary to substantiate a claim 
for secondary service connection for headaches or a low back 
disorder.  As will be discussed below, the claim for service 
connection for a bilateral knee disorder is being denied.  
Therefore, as a matter of law, the Veteran's claims for 
secondary service connection must be denied.  As such, any 
additional notice regarding secondary service connection 
could not lead to the benefits sought.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (holding that remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, Social Security Administration 
(SSA) and VA and private treatment records have been obtained 
and associated with his claims file.  The Veteran has also 
been provided with a VA examination to assess the current 
nature and etiology of his right knee disorder.  

The Board notes the Veteran was not provided a VA medical 
examination and opinion to assess the current nature and 
etiology of his claimed left knee disorder, hypertension, 
headaches, or low back disorder.  However, as will be 
discussed below, there is no competent, probative medical 
evidence to support these claims for service connection.  As 
the Veteran has not presented a prima facie case for service 
connection for these claimed disorders, remand for 
examination for these claimed disorders is not warranted at 
this point.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, 
including arthritis and hypertension, if manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  Such diseases shall be presumed to have been 
incurred in service even though there is no evidence of 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.   38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F. 3rd 1089 (Fed. Cir. 2004).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2009).  

To warrant a diagnosis of hypertension for VA compensation 
purposes, the veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm). 
 
Analysis - Bilateral Knee Disorder

Service treatment records reflect that examination of the 
lower extremities was normal on enlistment examination in 
February 1980.  In March 1980, the Veteran complained of 
right leg pain, stating that he sustained a stab type injury 
to the leg 3 to 4 months earlier.  He indicated that he ran 
into a wire on a pole the preceding evening.  The impression 
was pain secondary to injury.  During a physical therapy 
consultation a few days later, the Veteran complained of 
right leg pain and stated that he fell on a stick which 
implanted 6 inches into the dermis prior to enlistment.  He 
described recurring severe pain.  He added that he 
traumatically hyperextended his right knee when he struck a 
cable while running.  The assessment was traumatic 
hyperextension, rule out patellar subluxation, right knee.  
The Veteran was issued a knee immobilizer.  In May 1980, the 
Veteran complained of right medial knee pain after being 
thrown out of a bunk by a fellow soldier.  Examination of the 
right knee revealed a small bruise medial to the patellar 
tendon.  The assessment was very mild bruise, right knee. 

Post-service records of VA and private treatment reflect 
complaints regarding and treatment for the knees.  In 
December 2001, the Veteran reported that he was struck in the 
right knee by a car.  The impression following examination 
was allegedly struck by a car with no evidence of injury.  
During VA treatment in July 2006, the Veteran described left 
knee pain for several years, adding that he did not complain 
about the knee during service.  He was fitted with a left 
knee support.  X-ray of the knees revealed early changes of 
degenerative joint disease.  A July 2006 MRI of the left knee 
revealed a vertical tear involving the junction of the 
posterior horn and the body of the medial horn extending to 
the superior and articular surface and mild stress changes at 
the medial femoral condyle, posterolaterally.  During VA 
treatment in August 2006, the Veteran stated that he 
experienced left knee pain since 1980, the following month, 
he indicated that his left knee pain began in the early 
1980s.  During a VA orthopedic consultation in March 2008, 
the Veteran stated that he initially injured his left knee in 
1980, when he was running and hit a cable, hyperextending his 
left knee.  He added that he had been avoiding left knee 
problems since that injury.  The pertinent impression was 
chronic medial meniscal tear, left knee, with resultant mild 
degenerative changes.  During VA treatment in November 2008, 
the physician noted that the Veteran had a history of chronic 
low back pain and bilateral knee pains secondary to medial 
meniscal tear, which he sustained in service.  

During the November 2008 hearing, the Veteran testified that, 
during service, he was running around the platoon at night 
and a cable coming down from a telephone pole clipped both of 
his knees.  He added that his knees never bothered him before 
this incident, and clarified that, while he had a right leg 
condition prior to service which was causing him pain while 
exercising, this pain never went down to the knees.  

The Veteran underwent VA examination in March 2009.  He 
described his claimed in-service injury, reporting that he 
ran into a cable which held a telephone pole, hitting him 
above the right knee and on the left knee.  The examiner 
reviewed a March 2008 bilateral knee X-ray, which revealed 
stable, mild degenerative joint disease.  The diagnosis was 
radiographic evidence of stable mild degenerative joint 
disease to the right knee with no functional impairments.  
The examiner opined that the right knee condition was not 
caused by or a result of military service.  In providing a 
rationale for this opinion, he stated that he had reviewed 
the claims file and the VA medical records.  The examiner 
also addressed several specific questions regarding the right 
knee.  

In regard to the question of whether a right knee disorder 
clearly and unmistakably existed prior to service, the 
examiner noted that there was documentation in March 1980 
that the Veteran had right leg pain prior to military 
service, but his entry physical examination did not reveal a 
right knee condition, rather, his lower extremities were 
described as normal.  The examiner opined that there was no 
documentation currently in the claims file identifying a pre-
existing right knee condition prior to military service.  He 
clarified that there was a pre-existing right leg condition, 
described as a stab injury from a stick to the rear upper 
thigh, and opined that military service did not aggravate a 
pre-existing right knee condition.  Also, he added that the 
Veteran himself stated that he did not have a right knee 
condition prior to entry into military service, but that he 
had a stick injury to the right upper thigh, which did not 
affect his right knee.  

The examiner also noted that the documented March 1980 care 
for the right knee consisted essentially of rest, ice, 
immobilization, and pain medication and the diagnosis was 
traumatic hyperextension strain of the right knee.  The 
examiner further acknowledged that the Veteran sustained a 
bruise to the right knee in May 1980, and that the 
examination was unremarkable except for a small medial 
bruise, and the Veteran was returned to duty without 
limitations.  The examiner added that there was no continuity 
of care for a right knee condition after military service 
except for a 2001 motor vehicle accident, but added that 
examination of the right knee was unremarkable.  He noted 
that the Veteran said that it was his left knee, rather than 
his right, which was a problem; however, the examiner noted 
that the knees had normal range of motion.  The examiner 
opined that it was not likely that military service, to 
include documented right knee care, was the cause of stable 
mild degenerative joint disease, rather, the most likely 
cause of this condition was aging, and not the hyperextension 
strain documented in the military medical records.  

During private treatment in May 2009, Gregory Alba, D.O., 
noted that the Veteran was disabled secondary to an accident 
which occurred in the military and referred the reader to the 
records in the chart.  The pertinent assessment was 
disability.  Dr. Alba indicated that, according to the 
records, the Veteran's injury occurred in the military while 
he was running and ran into a cable that supported a 
telephone pole, thus injuring both his knees.  He added that 
the Veteran had been deemed 100 percent disabled due to knee 
and back injuries.   

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for a bilateral knee disorder is not warranted.  

As an initial matter, the Board notes that the record 
contains no evidence that the Veteran had a knee disorder 
prior to his entry into active duty service, rather, the 
service treatment records make reference to an injury to the 
right upper leg prior to service.  The Veteran himself has 
stated, during the November 2008 hearing and the March 2009 
VA examination, that he did not have a knee disability prior 
to entry into service.  As noted above, examination of the 
lower extremities was normal on enlistment examination in 
February 1980.  Significantly, the March 2009 VA examiner 
specifically opined that the Veteran did not have a pre-
existing right knee condition prior to entry into service.  
As there is no clear and unmistakable evidence of a knee 
disorder pre-existing service, the presumption of soundness 
is not rebutted and the Board will consider the Veteran's 
claim as one for service connection, rather than one based on 
aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

As indicated above, records of VA and private treatment 
reflect complaints regarding and treatment for the knees.  
The March 2009 VA examination report included a March 2008 X-
ray of the bilateral knees, revealing stable mild 
degenerative joint disease.  Thus, the first element of a 
successful service connection claim, a current bilateral knee 
disorder, is satisfied.   However, evidence of a present 
condition is generally not relevant to a claim for service 
connection, absent some competent linkage to military 
service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  
 
The Board acknowledges that, in conjunction with his current 
claim for service connection, the Veteran has indicated that 
both of his knees were injured when he ran into a cable 
during service; however, the Board notes that review of the 
service treatment records reflects that the Veteran's in-
service complaints pertained to the right knee only.  The 
Board finds that the contemporaneous statements provided by 
the Veteran during service regarding his knee complaints, 
which were obtained by a clinician for treatment purposes 
immediately after the injury of running into the cable, to be 
more credible than the history of injuring both the right and 
left knees, provided over 25 years after separation from 
service.  

An injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis, and, where an 
opinion is used to link the current disability to a cause 
during service, a competent opinion of a medical professional 
is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
this case, despite the finding of a right knee injury in 
service, the weight of the medical evidence is against a 
finding that the current right knee disorder is related to 
service.  

The Board acknowledges that the Veteran has described left 
knee pain since his 1980 injury, which may be interpreted as 
reflecting a continuity of symptomatology, since service, 
which he is competent to report.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  However, such report must be weighed 
against the medical evidence.  Cf. Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006).

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In assessing 
medical opinions, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  A medical opinion may not 
be discounted solely because the examiner did not review the 
claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

While the November 2008 VA treatment record notes that the 
Veteran had a history of bilateral knee pains secondary to 
medial meniscal tear, which he sustained in service in 1980, 
it appears from review of this treatment record that the 
physician was merely transcribing history provided by the 
Veteran.  As such, the inclusion of the Veteran's reported 
history in the treatment record does not constitute competent 
evidence of the required nexus between the current bilateral 
knee disorder and service.  See LeShore v. Brown, 8 Vet App. 
406, 409 (a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional).

Similarly, while the May 2009 treatment record from Dr. Alba 
includes an opinion that the Veteran is disabled due to an 
accident which occurred in the military, specifically, injury 
to the knees from running into a cable, which suggests a 
nexus between the current bilateral knee disorder and 
service, the Board finds this opinion to be of limited 
probative value.  Dr. Alba did not provide a rationale for 
his opinion; as this assessment does not include a rationale 
for the opinion rendered, it is of little, if any, probative 
value.  See Nieves-Rodriguez, 22 Vet. App. at 300-01.   
Further, Dr. Alba's assertion of a left knee injury in 
service is inconsistent with contemporaneous service 
treatment records, which describe a right knee injury only; 
the Board accordingly concludes Dr. Alba was relying on the 
Veteran's subjective account and therefore lacks probative 
value.  LeShore, supra.  

The statements of medical professionals concerning a 
veteran's medical history related by the veteran as to remote 
events are of inherently less value than contemporaneous 
clinical records.  Harder v. Brown, 5 Vet. App. 183, 188 
(1993).  However, the Board cannot discount medical opinion 
solely because it is based on history provided by the veteran 
without also evaluating the credibility and weight of the 
history upon which the opinion is predicated.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  The Board must 
accordingly consider whether the Veteran's account of left 
knee injury, as recounted to the medical providers above, was 
credible.

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  The Board may weigh the absence if 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility  merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan, 
451 F.3d 1331.  Also, the Board may not ignore a veteran's 
testimony simply because he or she is an interested party and 
stands to gain monetary benefits; personal interest may, 
however, affect the credibility of the evidence.  Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran's account of left 
knee injury in service is not credible because it is 
inconsistent with objective medical evidence in the form of 
service treatment records, which affirmatively show the right 
knee only was injured.  The Board points out the Veteran's 
account is not "unaccompanied by contemporaneous medical 
evidence" as cited in Buchanan; rather, contemporaneous 
treatment records are on file and disprove a left knee 
injury.

By contrast, the only opinion supported by stated rationale 
is that rendered by the March 2009 VA examiner.  The VA 
examiner reviewed the evidence of record, examined the 
Veteran, and provided a rationale for his opinions.  
Specifically, he opined the most likely cause of degenerative 
joint disease was aging, as opposed to the hyperextension 
strain documented in the service treatment records.  

Thus, the competent, probative (persuasive) evidence on the 
question of whether the current bilateral knee disorder is 
related to service weighs against the claim for service 
connection.  

Additionally, the Board notes there is no evidence that 
degenerative joint disease of the knees manifested itself to 
a compensable degree within one year of the Veteran's 
separation from military service.  Rather, the first X-ray 
evidence of degenerative changes in the knees currently 
associated with the claims file is dated in July 2006, over 
25 years after service.  Thus, service connection is not 
warranted for a bilateral knee disorder on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Based on the foregoing, the Veteran is not entitled to 
service connection for a bilateral knee disorder.  

Analysis - Hypertension, Headaches, Low Back Disorder

Service treatment records are negative for complaints 
regarding or treatment for hypertension, headaches, or a low 
back disorder.  On enlistment examination in February 1980, 
examination of the head, spine, and neurologic system was 
normal.  Blood pressure was 110/70.  All other blood pressure 
readings during service were also normotensive.  

Post-service records of VA and private treatment reflect 
findings of and treatment for hypertension, headaches, and 
low back pain.  In December 2000, the Veteran complained of 
pain following a motor vehicle accident.  The pertinent 
impression was back sprain.  In November 2005, the Veteran 
presented for treatment after being struck by an assailant.  
The pertinent impression was lumbar strain.  The assessment 
rendered during VA treatment in July 2006 was hypertension, 
headaches, and lumbago.  Lumbar spine X-ray revealed spurring 
of the lumbar vertebra, with normal vertebral body stature 
and disc spaces.  The physician commented that the imaging 
findings were not consistent with conditions that would 
result in severe pain.  The assessment was low back pain, 
uncertain cause.  Lumbar spine MRI conducted later that month 
revealed a small central annular tear at L5-S1 without focal 
disc abnormality or central canal stenosis.  

During the November 2008 hearing, the Veteran testified that 
his VA physicians had told him that his hypertension, 
headaches, and low back disorder were secondary to his knee 
disorder.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for hypertension, headaches, and a low back 
disorder is not warranted.  
 
While the foregoing medical evidence establishes that the 
Veteran does have current hypertension, headaches, and a low 
back disorder, there is simply no competent, probative, 
medical evidence or opinion even suggesting a relationship 
between these conditions and service and neither the Veteran 
nor his former representative has identified, presented, or 
alluded to the existence of any such medical evidence or 
opinion.  

The Board has considered the fact that, during VA treatment 
in November 2008, the physician noted that the Veteran had a 
history of chronic low back pain and bilateral knee pains 
secondary to medial meniscal tear, which he sustained in 
service.  The diagnosis was low back pain/bilateral knee 
pains.  While this statement could possibly be interpreted as 
relating both the low back pain and the bilateral knee pains 
to the medial meniscal tear, as discussed above, review of 
this treatment record reflects that the physician appeared to 
simply be transcribing history provided by the Veteran.  The 
inclusion of the Veteran's reported history in the treatment 
record does not constitute competent evidence of the required 
nexus between a low back disorder and service.  See LeShore, 
8 Vet App. at 409

In short, there is no competent medical evidence to support 
the claims for service connection for hypertension, 
headaches, or a low back disorder on a direct basis.  

Additionally, the Board notes that there is no evidence that 
hypertension manifested itself to a compensable degree within 
one year of the Veteran's separation from military service.  
While the Veteran had a blood pressure reading of 150/100 
during treatment in August 1982, blood pressure was 
normotensive in January 1984, with blood pressure of 130/40.  
The next blood pressure reading of record is 160/84 in August 
1985.  There is simply no medical evidence of hypertension 
during the first year following separation from service, and, 
even if the August 1982 blood pressure reading did 
demonstrate hypertension, this is over two years after 
separation from service.   Thus, service connection is not 
warranted for hypertension on a presumptive basis.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Finally, to the extent that the Veteran has claimed service 
connection for hypertension, headaches, and a low back 
disorder as secondary to a bilateral knee disorder, the 
decision herein denies service connection for a bilateral 
knee disorder. Hence, as a matter of law, the claims for 
service connection for hypertension, headaches, and a low 
back disorder as secondary to a bilateral knee disorder are 
without legal merit, and must be denied as a matter of law.  
See 38 C.F.R. § 3.310(a);  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Based on the foregoing, the Veteran is not entitled to 
service connection for hypertension, headaches, or a low back 
disorder.  

All Disabilities

In addition to the medical evidence, the Board also has 
considered the written statements of the Veteran and his 
former representative.  However, to the extent that any such 
lay statements are being offered to answer the questions of 
whether the Veteran's bilateral knee disorder, hypertension, 
headaches, and/or low back disorder are related to service, 
such evidence must fail.  Such matters are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran and his former 
representative are laypersons without the appropriate medical 
training or expertise, they are not competent to render 
probative (i.e., persuasive) opinions on these medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the nature or etiology of the Veteran's 
claimed disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection must be denied.  In arriving at the decision to 
deny the claims, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.  

Entitlement to service connection for hypertension, to 
include as secondary to a bilateral knee disorder, is denied.  

Entitlement to service connection for headaches, to include 
as secondary to a bilateral knee disorder, is denied.  

Entitlement to service connection for a low back disorder, to 
include as secondary to a bilateral knee disorder, is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


